DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The first electrical and/or electronic device from claim 1
The second electrical and/or electronic device from claim 1
The branch from claim 5
The cable from claim 11
The first electrical device, the first electronic device, and combinations thereof from claim 18
The second electrical device, the second electronic device, and combinations thereof from claim 18
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites “the first fastening interface selected from a group consisting of clipping, heading, welding, and .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 8-9, recites “at least a first electrical and/or electronic device” which is indefinite because it is unclear how an electrical device is different from an electronic device.  Wouldn’t an electronic device inherently have some electrical aspect or component?  How can an electronic device not also be an electrical device?  
Claim 1, lines 10-11, recites “the first fastening interface selected from a group consisting of clipping, heading, welding and combinations thereof” which is indefinite because it is unclear what the Applicant means by “heading”.  What exactly is a heading fastening interface?  A clip and a weld are known fastening mechanisms, but a heading is not.
Claim 1, lines 10-11, recites “the first fastening interface selected from a group consisting of clipping, heading, welding and combinations thereof” which is indefinite because it is unclear what the Applicant means by “heading”.  What exactly is a heading fastening interface?  A clip and a weld are known fastening mechanisms, but a heading is not.
Claim 1, lines 12-13, recites “a second electrical and/or electronic device” which is indefinite because it is unclear how an electrical device is different from an electronic device.  Wouldn’t an electronic device inherently have some electrical aspect or component?  How can an electronic device not also be an electrical device?  The Applicant is advised to amend the limitation to recite --a second electrical device--.
Claim 9, lines 2-3, recites “a fastening interface selected from a group consisting of clipping, heading, welding and combinations thereof” which is indefinite because it is unclear what the Applicant means by “heading”.  What exactly is a heading fastening interface?  A clip and a weld are known fastening mechanisms, but a heading is not.
Claim 9, lines 2-3, recites “a fastening interface by clipping and/or heading and/or welding” which is indefinite because person of ordinary skill in the art would 
Claim 18, lines 7-8, recites “a group consisting of a first electrical device, a first electronic device and combinations thereof” which is indefinite because it is unclear how an electrical device is different from an electronic device.  Wouldn’t an electronic device inherently have some electrical aspect or component?  What is a combination of an electrical device and an electronic device?  The Applicant is advised to amend the limitation to recite --at least one first electrical device--.
Claim 18, lines 9-10, recites “a group consisting of a second electrical device, a second electronic device and combinations thereof” which is indefinite because it is unclear how an electrical device is different from an electronic device.  Wouldn’t an electronic device inherently have some electrical aspect or component?  What is a combination of an electrical device and an electronic device?  The Applicant is advised to amend the limitation to recite --at least one second electrical device--.
Claim 18, lines 12-13, recites “the first fastening interface selected from a group consisting of clipping, heading, welding and combinations thereof” which is indefinite because it is unclear what the Applicant means by “heading”.  What exactly is a heading 
Claim 18, lines 12-13, recites “the first fastening interface selected from a group consisting of clipping, heading, welding and combinations thereof” which is indefinite because it is unclear what the Applicant means by “heading”.  What exactly is a heading fastening interface?  A clip and a weld are known fastening mechanisms, but a heading is not.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-14, 16, 18, 19, and 21, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (EP 1403167 A1).
Regarding claim 1, Huang discloses a decorative part for a steering wheel of a vehicle, comprising at least one wall defining:
a first surface (10), a portion of which is arranged to form at least part of an outer surface of the steering wheel (see Paragraph 0006) when the decorative part is mounted on the steering wheel,
a second surface (11) opposite the first surface and arranged to be hidden when the decorative part is mounted on the steering wheel,

a second fastening interface (the portion of 11 where 42 is located) arranged to receive and fasten at least a second electrical and/or electronic device (42) on a portion of the second surface.
Regarding claim 2, Huang discloses at least one opening (451) arranged to allow at least one cable (43) to pass connecting the first electrical and/or electronic device to the second surface (see Paragraph 0007 and Figure 2; the conductive wires 43 are coupled to the control circuit module 42 which is located on the second surface).
Regarding claim 3, Huang discloses that the another portion of the first surface is arranged to be covered by the first electrical and/or electronic device (see Figure 4).
Regarding claim 4, Huang discloses that the decorative part has a generally annular shape (see Paragraph 0028) and being arranged to cover a circumference of the steering wheel continuously.
Regarding claim 6, Huang discloses that the portion of the second surface is arranged to be covered by the second electrical and/or electronic device (42 covers the surface that it is mounted thus meeting the claim limitation; see Figure 4).
Regarding claim 7, Huang discloses that the first electrical and/or electronic device is fastened on the another portion of the first surface (see Figure 4).

Regarding claim 10, Huang discloses that the decorative part of claim 1, in combination with the vehicle steering wheel, wherein:
the at least one first electrical and/or electronic device is fastened on the another portion of the first surface (45 is mounted to 33); and
the at least one second electrical and/or electronic device is fastened on the portion of the second surface (42 is glued to the inner surface of 3).
Regarding claim 11, Huang discloses a cable (43) for connecting said the at least one first electrical and/or electronic device, going from one side of the first surface to one side of the second surface, through an opening (an opening must be present for 33 to be directly connected to 42; see Figure 2) of the decorative part.
Regarding claim 12, Huang discloses the steering wheel of claim 10 in combination with a motor vehicle (a car; see Paragraph 0023).
Regarding claim 13, Huang discloses that the wall is a toroidal shaped wall (see Figure 1), the first surface being an outwardly facing surface (10 is an outer surface) for outwardly facing to the steering wheel and the second surface being an opposite, inwardly facing surface (11 is an inner surface) for inwardly facing toward the steering wheel.
Regarding claim 14, Huang discloses that the first electrical and/or electronic device is one of an illumination device (41 is a lamp) and a heating device.

Regarding claim 18, Huang discloses a decorative part for a steering wheel of a vehicle, the decorative part comprising:
a toroidal shaped wall (see Figure 1) having a first surface (10) and a second surface (11), the first surface being an outwardly facing surface (10 is an outer surface) for outwardly facing to the steering wheel and the second surface being an opposite, inwardly facing surface (11 is an inner surface) for inwardly facing toward the steering wheel,
a first attached device selected from a group consisting of a first electric device (4, 41, 45), a first electronic device and combinations thereof;
a second attached device selected from a group consisting of a second electric device (42), a second electronic device and combinations thereof;
a first fastening interface (33) selected from a group consisting of clipping, heading (given the lack of clarity as to what “heading” means element 33 of Huang is viewed as being a fastening device via heading), welding and combinations thereof;
a second fastening interface (the portion of 11 where 42 is located) receiving and fastening the second attached device to the second surface,

Regarding claim 19, Huang discloses that the first electrical and/or electronic device is one of an illumination device (41 is a lamp) and a heating device.
Regarding claim 21, Huang discloses that the second surface includes a first portion (a portion adjacent to an area where 42 is located) for extending about a circular perimeter of the steering wheel and a second portion (a portion where 42 is located) radially extending inward from the first portion, the second portion forming a second fastening surface (where 42 is located in Figure 1) for the second electrical and/or electronic device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Huang (EP 1403167 A1) in view of Haag et al. (US 6,512,202 B2).
Regarding claim 5, Huang discloses all of the claim limitations, see above, but does not disclose that the outer surface is arranged to cover a branch of the steering wheel at least partially.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer surface of the decorative vehicle steering wheel part of Huang to be arranged to cover a branch of the steering wheel at least partially, as taught by Haag et al., for the purpose of providing a structure that protects the branch or branches of the steering wheel from damage.
Allowable Subject Matter
Claims 15, 17, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, as set forth in this Office action therefore their allowability cannot be determined.
Response to Arguments
Applicant's arguments filed October 19, 2020 have been fully considered but they are not persuasive.
The Applicant argued on Page 12 of the Remarks that “The invention set forth in amended claim 1 provides a decorative part for a vehicle steering wheel that may attach a complete electronic device in a rigid manner. Such rigid attachment of a complete electronic device is not possible with the teachings of Huang since the control circuit module 42 is mounted in an area of the cover 3 that cannot be accessed by tools required for clipping, heading or welding. The other art of record is similarly deficient.”
The structure of Huang meets the claim limitations in light of the 112(b) issues with Applicant’s fastening interfaces.  Furthermore, the Applicant appears to be arguing that element 42 of Huang is not capable of being clipped, headed, welded, or .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561.  The examiner can normally be reached on Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM D ROGERS/           Primary Examiner, Art Unit 3656